EXHIBIT 10.5
 
AMENDMENT NO. 3 DATED DECEMBER 21, 2012
TO THE
IXIA OFFICER SEVERANCE PLAN, AS AMENDED




WHEREAS, Ixia (the “Company”) previously adopted the Ixia Officer Severance Plan
(the “Plan”) effective September 1, 2000, in order to provide severance benefits
to certain officers of the Company; and


WHEREAS, the Company reserved the right to amend the Plan pursuant to Section
10(g) thereof; and


WHEREAS, the Company amended and restated the Plan effective January 1, 2009
(the “Restated Plan”); and


WHEREAS, effective December 31, 2008, the Company amended the Officer Severance
Plan as in effect prior to the effectiveness of the Restated Plan (the “Pre-2009
Plan”) to incorporate certain provisions for the benefit of an eligible
employees who either (i) elected to continue participation in the Pre-2009 Plan
until January 8, 2010 and to participate in the Restated Plan thereafter; or
(ii) elected to continue participation in the Pre-2009 Plan through and after
January 8, 2010; and


WHEREAS, the Company desires to amend the Pre-2009 Plan, as amended by Amendment
No. 2 thereto dated March 22, 2011, to clarify the timing of payments made
thereunder;


NOW, THEREFORE, effective immediately, the Pre-2009 Plan, as amended, is further
amended by adding the following sentence to the end of Section 5(b):


“Notwithstanding the foregoing, any installment payment described in Section
4(a) above that would otherwise be paid to an Eligible Officer that is delayed
pending the Eligible Officer’s consideration and execution of the Agreement
shall be paid to the Eligible Officer on the next scheduled installment payment
date following the date the Eligible Officer executes the Agreement, and such
delay shall not affect the timing of the payment of any installments not so
delayed.”


IN WITNESS WHEREOF, Ixia, as the Company, has caused this instrument to be duly
executed.
 

  IXIA                 Dated:  December 21, 2012 
By:
  /s/ Ronald W. Buckly        Ronald W. Buckly       Senior Vice President,
Corporate Affairs       and General Counsel  


                                                                           